DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 20-28, and 31-39 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 29 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,035,990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The provisional statutory double patenting rejection of Claims 20-41 under 35 USC §101 in view of copending application 17/341,292 is withdrawn.

The rejection of Claims 21-41 on the grounds of nonstatutory double patenting over Claims 1-22 of US Patent 11,035, 990 is withdrawn.

The remainder of Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-28, and 31-39 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.
Regarding Claim 20. Claim 20 is amended to read:
An electronic device comprising: 
a display; 
a memory; and 
a processor coupled to the memory and configured to: 
determine, by detection or a user input, at least one factor comprising: 
time a user is exposed to the display during use of the electronic device, 
ambient lighting of a place where the user interacts with the display, 
the time of day the display is operating, a working distance between the user and the display, and a size of the display, 
define, for each of the determined factors, a maximum percent of reduction and a minimum percent of reduction for a light emission of the display within a light spectrum between 380 and 500 nm, and 
reduce, based upon the defined values, an intensity of the light emission of the display within the light spectrum between 380 nm and 500 nm, wherein the percent reduction is between the defined maximum percent of reduction and the defined minimum percent of reduction.

Applicant discloses the following:
[0093] For this reason, the present invention establishes a series of factors (table 5) to which are endowed them a certain maximum and minimum weight to precisely set the maximum and minimum absorbance for each individual:


    PNG
    media_image1.png
    571
    364
    media_image1.png
    Greyscale

There is no support for determining a maximum percent of reduction and a minimum percent of reduction for a light emission of the display within a light spectrum between 380 and 500 nm for the factor “a size of the display”.
Amended Claim 20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention, therefore Claim 20 is rejected under 35 USC §112 1ST Paragraph as containing new matter. 
Regarding Claim 31. Claim 31 contains the new matter discussed above with respect to Claim 20, Claim 31 is also rejected under 35 USC §112 1ST Paragraph as containing new matter.
Regarding Claims 21-28, and 32-39. Claims 21-28, and 32-39 are rejected under 35 USC 112 1st paragraph for containing the new matter introduced by their respective parent Claim.
In support of compact prosecution, Claims 20 and 31 are construed as amended on 02 September 2022 without the limitation “a size of the display”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17/331,342
17/341,292
Difference
20. An electronic device comprising: 
a display; 
a memory; and 
a processor coupled to the memory and configured to: 

determine, by detection or a user input, at least one factor comprising: 

time a user is exposed to the display during use of the electronic device, 

ambient lighting of a place where the user interacts with the display, 

the time of day the display is operating, 

a working distance between the user and the display, and 

a size of the display






define, for each of the determined factors, a maximum percent of reduction and a minimum percent of reduction for a light emission of the display within a light spectrum between 380 and 500 nm, and 











reduce, based upon the defined values, an intensity of the light emission of the display within the light spectrum between 380 nm and 500 nm, wherein the percent reduction is between the defined maximum percent of reduction and the defined minimum percent of reduction. 
10. An electronic device comprising: 
a display; 
a memory; 
a processor coupled to the memory and configured to: 

determine, by detection or an input of a user, at least one factor comprising: 

total time a user is exposed to the display during use of the electronic device, 

ambient lighting of a place where the user interacts with the display, or 

a time of day the display is operating; 

determining a working distance between the user and the LED display








obtain, for each of the at least one factor, a maximum percent of reduction and a minimum percent of reduction for a light emission of the display within a light spectrum between 380 nm and 590 nm, 

by extracting the maximum percent of reduction and the minimum percent of reduction corresponding to each of the at least one factor from a predetermined look-up table; and 

reduce, based upon the obtained values, an intensity of the light emission of the display within the light spectrum between 380 nm and 590 nm, wherein a percent reduction is between the sum of each determined maximum percent of reduction and the sum of each determined minimum percent of reduction.













Time during use is equivalent to total time during use












Limitation rejected as new matter under 35 USC §112 1st paragraph

The defined data and the obtained data flow from the factors and data disclosed in Table 5



Table 5 is the only disclosed source of minimum and maximum reduction percent for both applications


Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 of copending Application No. 17/341,292 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because their differences, as discussed in the above table, do not distinguish either claim.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694 


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694